Citation Nr: 1607078	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially testified before an Acting Veterans Law Judge in June 2011.  However, during the pendency of the appeal, that particular Acting Veterans Law Judge left the Board.  The Veteran subsequently testified before the undersigned Veterans Law Judge in October 2015.  Transcripts of the hearings are of record.  

This case was initially before the Board in August 2011 when an increased rating for service-connected sinusitis was granted.  Service connection claims for a back disability and for an acquired psychiatric disability, and a TDIU claim were remanded for further development.  The RO issued a supplemental statement of the case in April 2015, and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran was afforded a VA psychiatric examination and VA back examination in April 2012. 

A review of the April 2012 VA back examination reflects that the VA examiner did not address the August 2007 medical opinion of Dr. Brutkiewicz as specifically requested in the August 2011 BVA remand.  The Veteran's attorney raised this issue with the VA examination at the Veteran's October 2015 BVA Hearing.  See Transcript (T.) at 22.  

Because the April 2012 VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

With respect to the Veteran's psychiatric disability claim, the Veteran attributes his current diagnoses to a stressor in service.  The Veteran claims his psychiatric disability stems from a July 1975 in-service incident when a building he was in was struck by a car.  The Board notes that records recently associated with the claims file in October 2015 confirm that a car hit a building on July 24, 1975 while the Veteran was stationed in Guam.  Although it is noted that the accident report reflects no injuries and minimal damage.  

Nevertheless, the Veteran's stressor is confirmed to the extent that a building was struck by a car.  

Given that his stressor is now confirmed, the Board finds an additional VA examination and opinion is necessary.

The Veteran maintains that his back and PTSD disabilities (currently on appeal) have affected his employability.  His claim for TDIU is inextricably intertwined with his claims for service connection.  Therefore, the Board will not issue a decision on his TDIU claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The VA examiner is asked to address the following questions:
	
a)  The VA examiner should confirm whether any of the claimed stressors (note accident of July 1975 has now been confirmed) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).



b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD has not been demonstrated at any point in time since the Veteran filed his claim, the VA examiner must provide rationale for this determination.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder (including all evidence submitted following the April 2012 VA examination), to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service with a back disability (i.e. scoliosis).   

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's  back disability (scoliosis) was not aggravated by service.  

c)  If the examiner instead determines that the Veteran's back disability did not preexist service, the examiner should opine whether:

It is as least likely as not (a 50 percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner is asked to comment on the significance of the August 2007 opinion of Dr. Brutkiewicz. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




